DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 09/17/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the proposed novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/JP2019/010846) filed on 03/15/2019.  Also, in the Examiner’s opinion in regards to claim 1, Nakayama et al (US 8464579 B2) teaches a tire testing machine (1) comprising a plurality of rims (4 & 5) each configured to hold a tire (T), the rims each including an upper rim (4) and a lower rim (5), an upper spindle (14) detachably provided with the upper rim (4) included in any one selected from the plurality of rims (4 & 5), the upper spindle (14) having a lower surface in contact with an upper surface of the upper rim (4) mounted to the upper spindle (14) and a permanent magnet (9 & 10) fixing to the upper spindle (14) with 
However Nakayama et al does not teach the structural limitations of the rim replacing mechanism further comprising an actuator configured to vertically displace the body within a range including an upper position and a lower position wherein the pressing surface of the body disposed at the upper position is located above the upper surface of the upper rim mounted to the upper spindle wherein the lower position is located below the upper position, and the body is configured to shift downward toward the lower position while the pressing surface of the body being applying the downward pressing force to the upper surface of the upper rim, to dispose the upper surface of the upper rim to be separated downward from the lower surface of the upper spindle, and the spring is configured to apply downward pressing force to the body disposed at the lower position in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakazono et al (US 9316566 B2) – A tire testing machine of the present invention includes a bottom chuck that is mounted to a bottom frame, a top chuck that is mounted to a movable beam, a ball screw that causes the movable beam to ascend or descend, and a beam fixing member that fixes the movable beam so as not to ascend. The beam fixing member includes a disk that is fixed to the ball screw and is provided with a plurality of elongated holes and air cylinders that are fixed to the vertical frame and are inserted into the elongated holes. When the pins are inserted into the elongated holes formed in the disk, the top chuck is fixed to the bottom chuck through the movable beam so as not to ascend.
Wakazono et al (US 9046444 B2) - The present invention relates to a tire testing device which performs a tire performance test.
Wollbrinck et al (US 20130233067 A1) - The present invention relates generally to tire uniformity testing systems and, in particular, to a method and apparatus for automatically changing rim sets on a tire uniformity machine.
Yoshimada et al (KR 870001804 B1) - An upper spindle is supported in a housing using taper roller bearings at each end. The shaft is driven by a timing belt running on a pulley and has a central air feed passage. The upper rim separably fitted on the lower side of a mounting flange is attached to, or detached from, the upper spindle using an onetouch action type lock mechanism. The lock mechanism includes a cylinder base non- rotatably fixed on the outer part of spindle. Conical or tapered configuration of the seating of the mounting flange to the stepped wall flange is like the part on which the lower rim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856